DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following claims are objected to because of the following informalities:  
There is a lack of antecedent basis for: “the air passage“ in line 10 of claim 1 and claim 23; “the exterior surface” in claims 1, 5, 18, 23 and 27; “the interior surface” in line 9 of claim 1 and claim 23; and “the interior” in lines 20-21 of claims 1 and 23.
A double inclusion limitation appears for the following terms that has been cited previously: In claim 1 and claim 23, line 18, for "cap"; in claims 5 and 18, line 5, for “pressure”; in claims 14 and 34, for “a plunger shaft”; in claims 1 and 23 for “a pump”; and in claims 14 and 34 for “a handle”.
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9, 11, 14-22, 26-30, 32 and 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 7-9, 11, 20, 22, 28-30, 32 and 35-36 is a relative term which renders the claims indefinite. The term “about” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 6, 19 and 26 recite the limitation "the audible low pressure blow off”.  There is insufficient antecedent basis for this limitation in the claims.
Claims 7-9, 20 and 28-30 recite the limitation "the pressure set point”.  There is insufficient antecedent basis for this limitation in the claims.
The term “relatively” in claims 14 and 34 is a relative term which renders the claims indefinite. The term “relatively” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “substantially” in claims 5, 18 and 27 is a relative term which renders the claims indefinite. The term “substantially” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 33 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US 6,135,733).
Wu discloses a pump (fig.1-5) comprising a larger diameter barrel (10) for inflating an inflatable object (col 3, ll.36-39, via 13) with a higher volume at a lower pressure (col 4, ll.41-47) and a smaller diameter barrel (20) for inflating an inflatable object with a lower volume at a higher pressure (col 5, ll.1-4), wherein the pump is switchable to operate using either the larger diameter barrel or the smaller diameter barrel (col 1, ll.6-11); wherein the smaller diameter barrel is configured to be telescopically disposed inside the larger diameter barrel (see fig.2 and 3) and is switchable to be selectively attached to a plunger shaft (30) attached to a handle (40) so that the smaller diameter barrel operates reciprocally in the larger diameter barrel (see movement of 20 in 10 in figs.2-3).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 35-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu (US 6,135,733).
Wu is silent in citing the larger diameter barrel has an inner diameter from about 40 to about 50 mm; and the smaller diameter barrel has an inner diameter from about 25 to about 35 mm. Instead, Wu cites the manual air pump is a common device in pumping air into bicycle tires (col 1, ll.14-17) with a high pressure/low volume or low pressure/high volume (col 1, ll.66-67 and col 2, ll.1-26). The air pump device of Wu does not deviate significantly from the device of this instant application in terms of operation and dimensional features (see [0071] of the disclosure of this instant Application and as cited in claim 34 in the above; both devices are manually operated to pump air into a tire). Therefore, at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to consider the dimensions of an inner diameter of the larger diameter barrel from about 40 to about 50 mm; and the inner diameter of the smaller diameter barrel from about 25 to about 35 mm, since Applicant has neither placed criticality on use of such dimensions nor has disclosed that such dimensions provides an advantage, is used for a particular purpose, or solves a stated problem other than properly inflating a bicycle tire in which the device of Wu performs the same end result. Further, one of ordinary skill in the art, would have expected Wu’s air pump, and applicant’s invention, to perform equally well with either dimensions of the barrel taught by Wu or the claimed dimensions because both pumps would perform the same function of inflating tire. Therefore, it would have been obvious to modify Wu to obtain the invention as specified in claim 33 because such a modification would have been considered obvious over the prior art of Wu.    
Allowable Subject Matter
Claims 1-4, 10, 12-13, 23-25 and 31 are allowed.
Claims 5-9, 11, 14-22, 26-30 and 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Wang (US 2005/0186084) and Wu (US 2003/0002989). Regarding claims 1 and 23, Wang discloses a pump with a pressure regulator having first and second air passages are located along the same axial line, a piston, coil spring, handle, a cap, and a nozzle for pumping air into an object. However, the pump of Wang differs from Applicant’s invention. Wang lacks in showing the junction of the first air passage is disposed between the first and second ends of the second air passage; and at least in that regard if the second end of the second air passage comprises a piston disposed therein then the first end of the second air passage is not in fluid communication with an inflatable object. Regarding claim 33, Wu discloses a pump wit a larger diameter barrel for inflating an inflatable object with a higher volume at a lower pressure and a smaller diameter barrel for inflating an inflatable object with a lower volume at a higher pressure, and the pump is switchable to operate using either the larger diameter barrel or the smaller diameter barrel and the smaller diameter barrel is configured to be telescopically disposed inside the larger diameter barrel and is switchable to be selectively attached to a plunger shaft attached to a handle so that the smaller diameter barrel operates reciprocally in the larger diameter barrel. It appears that the prior art to Wu properly address the limitations of claim 33.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOB ZADEH/Examiner, Art Unit 3754